Application by defendant Hinds for a retaxation of complainant’s costs upon exceptions to the answer, for impertinence. The complainant took three exceptions to the answer; all of which were referred. The master disallowed the first exception and allowed the second and third. Neither party excepted to the report; and the usual order was entered to expunge the impertinent matter embraced in the second and third exceptions, and tor the payment by defendant of the costs of those exceptions. Upon the taxation of the costs under this order, the counsel for the defendant insisted that the complainant was not entitled to any costs upon the exceptions allowed.
But the taxing officer allowed the costs of those two exceptions previous to the entry of the order to refer the same, and the costs of the order to expunge, and of the other proceedings upon the master’s report subsequent tó the filing of such report.
The chancellor held that the taxation was right. Motion for a retaxation denied, with $7 costs.